Case 1:19-cv-05523-SDG Document 123 Filed 05/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION |

BERKELEY VENTURES I, LLC,
Plaintiff,

Vv.

Case No.: 1:19-CV-05523-SDG
SIONIC MOBILE CORPORATION

and RONALD D. HERMAN

Defendants.

 

 

CERTIFICATE OF SERVICE
I hereby certify that I have this day served a copy of the
foregoing PLAINTIFF’S FIRST REQUEST FOR PRODUCTON OF
DOCUMENTS TO DEFENDANT SIONIC MOBILE CORPORATION
by depositing a copy of same simultaneously with the initial

complaint in this matter with delivery to the following:

Simon Jenner
Adam Ford
210 Interstate North Parkway, SE
Suite 100
Atlanta, Georgia 30339

ted tnig Jay of
Submitted this day of May, 2021.

-14-
Case 1:19-cv-05523-SDG Document 123 Filed 05/04/21 Page 2 of 2

GODWIN LAW GROU

Jago win
Geétgia Bar No. 142226

3985 Steve Reynolds Boulevard
Building D

Norcross, Georgia 30093
Phone: 770-448-9925

Fax: 770-448-9958
jgodwin@godwinlawgroup.com

-15-
